PER CURIAM:
Michael Angelo Cantrell, appearing pro se, has filed in this court what he entitled: “Petition for justice and legal rights according to law and constitutions.”
It appears from the petition that Cantrell has been charged with robbery and is now in the Hill County jail awaiting trial; that he has a court-appointed attorney representing him.
This Court will not accept petitions filed by defendants in criminal proceedings where they are represented by counsel. Petitioner should consult his counsel about the matters of which he complains and if they are meritorious counsel will take such steps as appear proper in the circumstances.